Mr. Justice MacLeary,
after making the above statement of facts, delivered the opinion of the court» as follows:
The findings of fact of the orders appealed from are accepted.
An executory action having been instituted in the District Court of Mayagiiez by the “ Caja de Economías y Préstamos de San Germán ”, against Juan Ayguabibas, for the recovery of a debt, and a public sale ordered by the court, said court should have carried out the decisiop in the manner provided for by the laws, without delaying the execution of the judgment, except through one of the methods provided for by the law.
The fact that the award made in satisfaction of another credit in favor of Sabater & Co. by the Provisional Court of the United States, of the attached property of Ayguabibas, has been recorded at the Registry of Property of San Germán, a record the date whereof is subsequent to that of the cautionary notice of said attachment in the same registry, instead of being a legal impediment to the execution of the judgment ordering the aforementioned public sale, article 71 of the Mortgage Law expressly prescribes what Bhould be done in such. a case, and the Mayagiiez court complied with said article when it directed by an order dated May 17, 1901, that Sabater & Co. be notified of the state of the proceedings, so that they might release the pro*523perty, if so disposed, by paying, within ten days, the amount stated in the cautionary notice of attachment as covering principal and costs, which notification was made on the 15th of June following.
By the doctrine herein established, which is in harmony with the doctrine laid down in the decisions of this Supreme Court of September 20, 1901, and December 15, 1902, in cases appealed like the one at bar, from the Mayagtiez court, the authority of the decisions of the Provisional Court of the United States is not ignored, but on the contrary, its award to Sabater & Co. of the property attached in these proceedings is recognized. But as said award affects the cautionary notice of attachment entered at the instance of the “Caja de Economías y Préstamos de San Germán”, it it evident that so long as said notice is not duly canceled, Sabater & Co. must abide by the effects thereof, among which are those of article 71 aforesaid of the Mortgage Law.
" We 'adjudge that we should reverse and do reverse the orders of July 15 and August 31, "1901, from which this appeal is taken, and order the District Court of Mayagtiez to proceed with the public sale of the attached property, in accordance with the law, without prejudice to the rights Sabater & Co. may deem themselves entitled to. The above is ordered to be communicated to aforesaid court, and the record returned thereto, that due effect may be given to the same.
Chief Justice Quiñones, and Justices Hernández and Sulzbacher concurred.
Mr. Justice Figueras did not sit at the hearing of this case.